Citation Nr: 0533926	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-16 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for gastritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  Service personnel records show that the 
veteran had service in the Republic of Vietnam and his 
military occupational specialty was a cook.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
the benefits sought on appeal. 

In November 2002, the veteran testified before a decision 
review officer sitting at the RO.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.

The issue of service connection for gastritis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  Service medical records do not reflect the presence of an 
acquired psychiatric disability.  The preponderance of the 
evidence is against a finding that the veteran's current 
psychiatric disability is related to service, and a psychosis 
was not manifested in the first post-service year.

3.  The veteran did not engage in combat with the enemy.

4.  The veteran does not currently meet the criteria for 
PTSD.


CONCLUSION OF LAW

A psychiatric disability, including PTSD, was not incurred or 
aggravated in service, and a psychosis did not manifest 
itself to a compensable degree within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in October 
2000 and May 2001.  Since these letter essentially provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App.  103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in a 
September 2002 SOC and an August 2004 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's May 2001 VCAA letter contains a request that the 
veteran send any information to the RO regarding additional 
evidence or the evidence, itself, that pertains to his claim.  
The veteran has not alleged that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was provided to the veteran prior to the initial 
unfavorable AOJ decision that is the basis of this appeal, 
thus there is no issue as to defective timing.    

The claims folder contains service medical and personnel 
records, VA treatment records from San Juan, evidence from 
the Social Security Administration (SSA), as well as private 
medical evidence from Dr. Laborde and Dr. Mecha.  The veteran 
was afforded a November 2002 personal hearing, as well as 
relevant VA examinations in October 2000 and June 2004.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Background

Service medical records do not show treatment or findings of 
a psychiatric disability.

Following service, in June 1969, the veteran underwent a VA 
psychiatric examination.  He indicated that he had started 
working nights and that "work was hard."  He indicated that 
he was worried about the future and his family.  Diagnosis 
was chronic anxiety reaction, as seen in a schizoid 
individual, and such impairment was described as mild.  

In April 2000, the veteran sought treatment at the emergency 
room for nightmares, insomnia, and auditory hallucinations.  
He was transferred to the VA "PIC" clinic in order to rule 
out PTSD.  The "PIC" clinic subsequently referred the 
veteran to the VA "PCT" clinic for a PTSD evaluation.  
After the June 2000 PTSD evaluation, he was admitted for 
treatment for major depressive disorder with psychotic 
symptoms, and post-traumatic stress symptoms, subclinical.  

According to a private August 2000 statement, Dr. Mecha 
(family medicine physician) diagnosed the veteran with 
depression and PTSD, among other things, and related such 
disabilities to service.  
On October 2000 VA examination for PTSD, the veteran was 
diagnosed with major depression with mood incongruent 
psychotic features.  

A September 2002 "PCT" psychiatric note shows a diagnosis 
of PTSD with depressive symptoms.  

In a June 2002 private evaluation report, Dr. Laborde 
diagnosed the veteran with PTSD (late onset).  

In June 2004, the veteran underwent a VA psychiatric 
examination.  On examination, the veteran was adequately 
groomed.  He was alert and oriented times three.  His mood 
was depressed and his affect was blunted.  His attention was 
described as fair, as he avoided eye contact.  His memory was 
considered fair; he responded in a very vague and non-
spontaneous manner.  There were no suicidal or homicidal 
ideations, and no evidence of hallucinations.  The veteran's 
insight was described as poor and his judgment was fair.  He 
exhibited good impulse control.  Based on the foregoing 
findings, the examiner diagnosed the veteran with dysthymia 
and concluded that such disability was not related to 
service, noting that the veteran's psychiatric disability was 
not present until long after service.  The examiner also 
concluded that the veteran did not meet the criteria for 
PTSD.  

Legal Criteria - Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005). Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service incurrence will also be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after separation from active service.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2005).  Section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

A PTSD diagnosis must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV). In this 
regard, the Board notes that the Court has taken judicial 
notice of the mental health profession's adoption of the DSM- 
IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  Cohen 
v. Brown, 10 Vet. App. 128, 140-141 (1997).




Analysis

On review, medical evidence of record indicates a current 
diagnoses of dysthymia and major depression.  However, 
service medical records, to include a September 1968 
separation examination report, are negative for any 
psychiatric treatment or diagnosis.  There is also no 
competent evidence of a psychosis within the one-year period 
immediately following service.  The Board acknowledges the 
diagnosis of anxiety reaction within one year of discharge, 
however such disability is not a psychosis.  The next post-
service evidence of a psychiatric disability is dated in 
2000, more than three decades following the veteran's 
discharge from service.  

Further, the Board finds that a preponderance of the evidence 
is against a finding that the veteran's current psychiatric 
disability (major depression) is related to service.  The 
Board acknowledges Dr. Mecha's August 2000 statement, in 
which he relates the veteran's major depression to service.  
However, the Board finds that the June 2004 VA examiner's 
opinion is more probative than Dr. Mecha's opinion because 
the examiner had an opportunity to review the entire claims 
folder, to include Dr. Mecha's evidence, and conduct a recent 
examination of the veteran.  In contrast, there is no 
indication that Dr. Mecha reviewed the claims folder and he 
did not cite to the information used to arrive at his 
conclusions, therefore his opinion is considered less-
informed.  

The veteran's SSA records do not help his service connection 
claim, as they reflect that he became disabled due to major 
depression beginning in May 2000, which is approximately 
three decades after service.

With regard to the service connection claim for PTSD, the 
Board finds that a preponderance of the evidence is against a 
finding that the veteran currently meets the criteria for a 
PTSD diagnosis.  The Board acknowledges the diagnosis of PTSD 
by the VA "PCT" clinic, as well as private diagnoses from 
Dr. Laborde and Dr. Mecha.  Also of record is the opinion of 
the June 2004 VA examiner who concluded that the veteran did 
not meet the criteria for PTSD.  On review, the Board is 
inclined to give greater weight to the June 2004 VA examiner.  
As discussed above, the June 2004 examiner had the 
opportunity to review the entire claims folder, and conduct a 
current examination.  There is no indication that Dr. Mecha 
or Dr. Laborde reviewed the claims folder and their 
examinations were conducted prior to the 2004 examination.  
In essence, the VA examiner's opinion is more-informed.  
Lastly, the recent VA conclusion that the veteran does not 
have PTSD confirms a similar assessment found during an 
October 2000 VA examination.  Absent a current diagnosis, 
service connection must be denied.  See Brammer, supra.  

The Board notes that personnel records do not establish that 
the veteran engaged in combat with the enemy and therefore, a 
verification of the veteran's stressors would be required to 
support his claim.  However because the Board finds that a 
preponderance of the evidence is against a finding that the 
veteran meets the diagnostic criteria for PTSD, it need not 
address the remaining criteria of 38 C.F.R. § 3.304(f).  

Although the veteran contends that his current psychiatric 
disability is attributable to service, and that he meets the 
diagnostic criteria for PTSD, the Board notes that the 
veteran's opinion as to medical matters is without probative 
value because he, as a layperson, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In sum, the Board finds that the veteran's current 
psychiatric disability is not related to service, and he does 
not have PTSD in accordance with VA regulations.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Accordingly, the veteran's claim of entitlement 
to service connection for an acquired psychiatric disability, 
to include PTSD, is denied.




ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, is denied.


REMAND

Medical evidence shows a current diagnosis of chronic 
gastritis and the veteran asserts that he is entitled to 
service connection for such disability.  During his personal 
hearing, he stated that he was hospitalized for gastritis in 
service.  

Review of the service medical records show that in early 
1967, the veteran complained of stomach pain; diagnosis was 
deferred.  Later in that year, he was treated for hookworm 
infestation.  In January 1968, the veteran complained of 
stomach cramps and epigastric tenderness was noted.  
According to a July 15, 1968 treatment note, the veteran 
complained of an upset stomach and a history of gastritis was 
noted; the actual examination was negative.  On July 18, 
1968, the veteran was admitted to the hospital due to 
complaints of weakness, feelings of being lightheaded, and an 
upset stomach.  The veteran reported that he had not eaten in 
the three days prior.  The veteran received in-hospital 
treatment and was discharged after three days; diagnosis was 
"weakness."  Upon separation from service, the veteran 
reported that he had or had had stomach, liver, or intestinal 
trouble.  The veteran's separation examination report noted 
the veteran's hookworm infestation (the veteran is currently 
service-connected for hookworm infestation), and was 
otherwise was negative for any gastrointestinal problems.  

Shortly after his discharge from service, during his June 
1969 VA psychiatric examination, the veteran stated that he 
had suffered from a gnawing pain in the stomach (epigastric 
area) since service.  He indicated that he frequently 
belched, and spit saliva.

The veteran asserts that since service, he has continued to 
have stomach symptoms, such as stomach pains, increased 
saliva, nausea, and vomiting.  

Given the current diagnosis of chronic gastritis, as well as 
the in-service episodes of stomach pain, reference to a 
"history of gastritis," and hospitalization for an upset 
stomach, (in pertinent part), the Board finds that a VA 
examination is necessary in order to ascertain the etiology 
of such disability.  See 38 C.F.R. § 3.159(c)(4) (2005); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran 
has not been afforded a VA examination to determine if any 
diagnosis of chronic gastritis is related to service.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination to determine the etiology any 
chronic gastritis.  The examiner should 
review the claims folder prior to the 
examination.  All indicated tests and 
studies should be performed, and all 
pertinent findings should be reported in 
detail.

If chronic gastritis is found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that gastritis is related to 
service.  The examiner should reconcile 
any findings with the service medical 
records reflecting a history of gastritis 
and 1968 hospitalization for symptoms, to 
include an upset stomach.  

2.  Upon completion of the above- 
requested development, the RO should re- 
adjudicate the veteran's service 
connection claim for chronic gastritis.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a SSOC and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is so notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


